Citation Nr: 1643861	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-32 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent since February 19, 2009, for recurrent right shoulder dislocation with osteoarthritis and chronic tears.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to February 1946.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2013, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (i.e., Travel Board hearing). A transcript of that hearing is of record.

In January 2016, the Veteran's claim was remanded for further development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's recurrent right shoulder dislocation with osteoarthritis and chronic tears is not manifested by movement limited to 25 degrees from the side or as ankylosis of the scapulohumeral articulation.

2. The preponderance of the evidence is against finding that the Veteran has been unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for recurrent right shoulder dislocation with osteoarthritis and chronic tears since February 19, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5203-5201 (2015).

2. The criteria for a TDIU caused by service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.

Ideally, this VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice. Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ). For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's January 2016 remand, the AOJ obtained and associated all outstanding VA treatment records from July 2009 to the present and issued a supplemental statement of the case in March 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Shoulder Disability

The Veteran seeks entitlement to an evaluation in excess of 30 percent since February 19, 2009, for recurrent right shoulder dislocation with osteoarthritis and chronic tears. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994). "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected right shoulder disability is currently rated as 30 percent disabling since February 19, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2015). A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes. In the instant case, the Veteran's right shoulder is considered the major upper extremity. 

Diagnostic Code 5200 rates favorable ankylosis of the major scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent disabling. Intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent evaluation; and unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation. 

Limitation of motion of the major arm to shoulder level warrants a 20 percent evaluation. Motion to midway between the side and shoulder level warrants a 30 percent evaluation. Finally, motion no more than 25 degrees from the side warrants a 40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2015). 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent evaluation is warranted when there is malunion with moderate deformity. A 30 percent evaluation is warranted for malunion with marked deformity. Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent evaluation is warranted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent evaluation is warranted when there are frequent episodes and guarding of all arm movements; a 50 percent evaluation is warranted for fibrous union of the major arm; a 60 percent evaluation is warranted for nonunion (false flail joint) of the major arm; and an 80 percent evaluation is warranted for loss of head of (flail shoulder) the major arm. 

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved. Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent evaluation, while nonunion without loose movement warrants a 10 percent evaluation. Malunion of the clavicle or scapula may be assigned a 10 percent evaluation, or may be rated based on impairment of function of the contiguous joint. 

When evaluating disabilities of the musculoskeletal system under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40 (2015).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations. The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that the Veteran has received VA treatment, including therapy and prescription medication for his right shoulder disability.

At his July 2008 VA examination, the Veteran reported chronic pain and stiffness in his right shoulder with painful movement in any direction. The Veteran reported taking Darvocet for pain and Xanax to help him sleep but noted that he did not like taking them because they made him feel "funny" in the head and tired. The Veteran also had a steroid injection the previous month but stated that it did not relieve his pain. The Veteran also reported weakness and flare-ups occurring daily and lasting three hours. The Veteran stated that during flare-ups of pain, he avoided using his right arm. The Veteran denied deformity, giving way, instability, episodes of dislocation or subluxation, effusion, and inflammation.

Physical examination of the right shoulder demonstrated flexion from zero to 150 degrees with pain at 140 degrees with an additional 20 degrees loss of flexion (130 degrees) against strong resistance and after repetitive use; abduction from zero to 95 degrees with pain at 85 degrees with an additional 10 degrees loss of abduction (85 degrees) against strong resistance and after repetitive use; external rotation from zero to 65 degrees with pain at 55 degrees with an additional 10 degrees loss of external rotation (55 degrees) against strong resistance and after repetitive use; and internal rotation from zero to 90 degrees without pain and without additional loss of internal rotation against strong resistance and after repetitive use. The examiner noted that there was no loss of bone or part of a bone, no recurrent shoulder dislocations, no inflammatory arthritis, and no joint ankylosis. MRI of the right shoulder showed moderate osteoarthritis of the AC Joint and Glenohumeral joint, partial tear of the subscapularis and biceps tendon, chronic tear of the superior and possibly anterior labrum, and small synovial cyst adjacent posterior labrum.       

In June 2009, the Veteran reported that it was uncomfortable not to have his arm in a sling or near his body, that he had limited motion due to pain and was having pain in adjacent muscles in his neck, back, and arm. In addition, the Veteran reported occasional tingling in his right hand. 

The Veteran's most recent and pertinent VA examination occurred in February 2012. The Veteran reported that he injured his shoulder in 1944 after a jump accident. He claimed to have flare-ups resulting in a decrease of his activities. Physical examination of the right shoulder demonstrated 60 degrees of forward flexion/elevation (180 degrees is considered normal), with pain at 60 degrees and 60 degrees of abduction (180 degrees is considered normal), with pain at 60 degrees. The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, with right shoulder flexion and abduction ending at 60 degrees. The Veteran demonstrated 2/5 muscle strength in his right shoulder on abduction and flexion. There was a history of recurrent dislocation of the glenohumeral joint, with guarding of all arm movements. In addition, there was dislocation of the AC joint with tenderness on palpation. There was no ankylosis of the glenohumeral joint. Functional impairment of the right shoulder was not so diminished that amputation with prosthesis would equally serve the Veteran, but the examiner noted that the Veteran has difficulty performing all physical activities. 

The Board acknowledges a March 2012 statement from the Veteran alleging that the examiner who conducted the February 2012 VA examination did not take measurements for the right shoulder. Based on a review of the above described examination, the Board finds this statement not to be totally correct.

At his March 2013 Travel Board hearing, the Veteran essentially argued that impairment at the right shoulder was so bad that the Veteran had the equivalent of the loss of use of an extremity. He also asserted that he has such pain as to be unable to use the right upper extremity to dress. 

In April 2013, the Veteran submitted a report from his treating physician. The physician stated that the Veteran suffers from chronic right shoulder pain, which "greatly decreases his shoulder range of motion, so he cannot lift his arm above table level. This greatly affects his activities of daily living such as bathing, dressing, attending needs of nature, and other hygiene activities."

In May 2013, the Board remanded the Veteran's claim so he could be scheduled for an additional VA examination by the appropriate medical professionals to determine the current severity of his disability, including all neurological manifestations of his service-connected right shoulder disability. 

It is important to note that in September 2014, the Veteran canceled this scheduled examination. A May 2015 report of contact contains the following:

Called the veteran to discuss if Veteran is willing to report for an examination. Prior examination from September 2014 was canceled by the Veteran. The Veteran was not well. He had recently suffered a fractured hip (according to his son [name excluded]). He does not wish to reschedule the examination.

The Board notes that subsequent medical records indicate that the Veteran did indeed injure his hip. An October 2015 statement from the Veteran's representative indicates that the Veteran did not want to have the examination rescheduled.  

In January 2015, the Board remanded the Veteran's claim to retrieve additional VA treatment records, which have since been obtained. These VA treatment records reveal that the Veteran has complained of additional right shoulder pain. However, after careful review, the Board finds that these records do not contain range of motion and other relevant testing results. 

Finally, the Board notes that a September 2016 statement from the Veteran's representative which claims that the Veteran injured his hip and was unable to attend the VA examination scheduled for September 2014 and reiterated that the Veteran did not want to have this examination rescheduled. 

The Board finds that the Veteran has not indicated a willingness to report to or reschedule any future VA examinations, as indicated by the May 2015 report of contact and later statements from his representative. Thus, the Board will consider the Veteran's claim based upon the available evidence of record.

In light of evidence of record, the Board determines that an evaluation in excess of 30 percent since February 19, 2009 is not warranted. Again, to warrant a schedular evaluation in excess of 30 percent under Diagnostic Codes 5203-5201 for the Veteran's right shoulder disability, which is considered his major extremity, there would need to be medical evidence of limitation of motion of the arm to 25 degrees from the side or ankylosis. Although it was noted that the Veteran had fairly significant loss of motion of the right shoulder, the evidence of record does not show the limitation of motion of his right arm was 25 degrees from the side. There is no evidence of ankylosis either. Therefore, a rating in excess of 30 percent is not warranted for the Veteran's right shoulder disability.

The Board has considered whether a higher evaluation is warranted under any of the diagnostic codes for evaluating shoulder and arm disability. However, as the Veteran's right shoulder disability is currently rated as 30 percent disabling, there is no evidence of ankylosis in the right shoulder to support a higher rating under Diagnostic Code 5200, no evidence of right shoulder motion midway between side and shoulder level to support a higher rating under Diagnostic Code 5201, no evidence of flail shoulder, false flail joint, or other humeral abnormality to support a higher rating under Diagnostic Code 5202, and no evidence of dislocation or nonunion of the left humerus, clavicle or scapula with fibrous union of the major arm to support a higher rating under Diagnostic Code 5203. 

Even when taking into consideration the Veteran's complaints of weakness and daily flare-ups as well as demonstrated additional limited motion after repetitive use, the Board finds that the Veteran's disability does not warrant an evaluation in excess of 30 percent. See 38 C.F.R. §§ 4.40 and 4.45; Johnson, 9 Vet. App. at 7 and 10; DeLuca, 8 Vet. App. at 202. The evidence does not indicate that the limitation of motion more nearly approximates limitation of right shoulder motion limited to 25 degrees from the side. Therefore, a rating in excess of 30 percent since February 19, 2009 is not warranted.  The evidence does not approximate the loss of use of the hand.

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's service-connected right shoulder disability suggests that he does not have sufficient orthopedic symptoms so as to warrant an evaluation in excess of 30 percent under any of the Diagnostic Codes available for the shoulder. There are no identifiable periods of time during which the Veteran's right shoulder disability has been shown to be disabling to a degree that would warrant disability evaluation in excess of 30 percent, and thus higher "staged ratings" are not warranted.

The Board is aware that an extraschedular rating is a component of an increased rating claim. Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2015). If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable. Thun, citing 38 C.F.R. § 3.321(b)(1) (2015). In the present case, the Board finds no evidence that the Veteran's service-connected right shoulder disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . 

The criteria pertaining to shoulder disabilities in the Rating Schedule focus on limitation of arm motion; dislocation, malunion, and nonunion of humerus, clavicle, and scapula; and other impairment of the humerus such as fibrous union and flair shoulder. 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203. As the Veteran demonstrated limitation of motion due to pain and weakness, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted. Id.  

TDIU

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a Veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more. Id.

Here, the Veteran is service-connected for recurrent right shoulder dislocation with osteoarthritis and chronic tears, rated as 30 percent disabling, as well as for hemorrhoids, rated as 0 percent disabling. His combined disability rating is 30 percent. He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent.

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). For the following reasons, the Board finds that a remand to refer is not warranted.

As discussed earlier, the February 2012 examiner noted that the Veteran's right shoulder disability causes difficulty performing all physical activities, but did not provide any additional remarks. At his Travel Board hearing, the Veteran claimed that his shoulder pain was severe and his movement was limited. The April 2013 report from the Veteran's physician states that his chronic right shoulder pain "greatly decreases his shoulder range of motion...[and] affects his activities of daily living." However, there is no indication in the Veteran's medical record that his right shoulder disability precludes employment. The Board also notes that the Veteran has declined to reschedule a VA examination requested in a previous Board remand which may have been helpful in deciding his claim. Thus, there is insufficient evidence to demonstrate that the Veteran's service-connected disabilities alone have rendered him unable to obtain and maintain substantially gainful employment.

Based on the all of the above, the Board finds that the preponderance of the evidence reflects entitlement to an evaluation in excess of 30 percent since February 19, 2009 for recurrent right shoulder dislocation with osteoarthritis and chronic tears is not warranted, and that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claims must therefore be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent since February 19, 2009, for recurrent right shoulder dislocation with osteoarthritis and chronic tears is denied.

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


